Appeal from an order of the Family Court of Delaware County, entered October 26, 1977, which adjudicated appellant a juvenile delinquent after a fact-finding hearing and placed him with the New York State Division of Youth for an indefinite period not to exceed 18 months. At the oral argument the attorney for the appellant advised the court that Point I of his brief was moot as the appellant had been transferred to a different institution. As to the remaining issue, the sentence imposed was not excessive nor an abuse of discretion. Order affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Larkin and Herlihy, JJ., concur.